DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant amendment filed 11/09/2021 has been entered and is currently under consideration.  Claims 26-40, 42-44, and 48-49 remain pending in the application.
Election/Restrictions
Applicant’s election without traverse of Group 2 in the reply filed on 11/09/2021 is acknowledged.
Claim 44 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/09/2021.
Group 2, claim(s) 26-40, 42-43, and 48, drawn to a tire containing a tire sealant layer.
Group 7, claim(s) 49, drawn to a tire containing a tire sealant layer.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups 2 and 7 lack unity of invention because even though the inventions of these groups require the technical feature of a tire containing a tire sealant layer comprising a rubber portion having an upper surface and a lower surface, the rubber portion comprising a mixture of i. 100 parts of at least one rubber selected from the group consisting of butyl rubber (optionally halogenated), natural rubber, polyisoprene, polybutadiene rubber, styrene-butadiene rubber, styrene-butadiene- isoprene rubber, isoprene-butadiene rubber, polychloroprene rubber, EPDM, nitrile rubber, polyisobutylene, and combinations thereof; ii. 90-500 phr of at least one tackifier; iii. one or more extenders in a total amount of 10-55 phr; iv. optionally at least one hydroscopic substance in an amount of 0.5 to 10 phr; and v. a cure package; and a barrier layer upon the lower surface of the rubber portion wherein the barrier layer has an inner surface facing towards the rubber portion and an outer surface facing away from the rubber portion, wherein the sealant layer has a thickness of 2-8 mm, and the tire includes an inner liner having either a ., this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Greiveldinger.  See art rejection below.
Claim 4 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/09/2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 33 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 33, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  For the purpose of compact prosecution, the claim has been interpreted to not require maleic anhydride functionalized polybutadiene.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 26, 28-29, 31, 34-36, 39-40, 42, and 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greiveldinger et al. (US 2012/0234449 of record) hereinafter Greiveldinger.
Regarding claim 26, Greiveldinger teaches:
A tire containing a tire sealant layer comprising a rubber portion having an upper surface and a lower surface (Fig 1: tire 1, self-sealing layer 11), the rubber portion comprising a mixture of
i. at least one rubber selected from the group consisting of butyl rubber (optionally halogenated), natural rubber, polyisoprene, polybutadiene rubber, styrene-butadiene rubber, styrene-butadiene- isoprene rubber, isoprene-butadiene rubber, polychloroprene rubber, EPDM, nitrile rubber, polyisobutylene, and combinations thereof ([0032-0035]);
ii. at least one tackifier ([0082]);
v. a cure package ([0125]); and
a barrier layer upon the lower surface of the rubber portion wherein the barrier layer has an inner surface facing towards the rubber portion and an outer surface facing away from the rubber portion (Fig 1: protective film 12),
wherein the sealant layer has a thickness of 2-8 mm ([0169]), and
the tire includes an inner liner having either a radially inward facing surface to which the tire sealant layer is adhered or a radially outward facing surface to which the tire sealant layer is adhered (Fig 1: airtight layer 10).
Greiveldinger does not explicitly recite 100 parts of at least one rubber.
However, Greiveldinger teaches a range of values for the at least one rubber that overlaps with the claimed value ([0035]).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP 2144.05.
Since overlapping ranges are evidence of prima facie obviousness, it would have been obvious to one of ordinary skill prior to the effective filing date of the claimed invention to have chosen the portion of the at least one rubber as taught by Greiveldinger that overlaps with the claimed range.
Greiveldinger does not explicitly recite 90-500 phr of at least one tackifier.
However, Greiveldinger teaches a range of values for the at least one tackifier that overlaps with the claimed value ([0070]).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP 2144.05.
Since overlapping ranges are evidence of prima facie obviousness, it would have been obvious to one of ordinary skill prior to the effective filing date of the claimed invention to have chosen the portion of the at least one tackifier as taught by Greiveldinger that overlaps with the claimed range.
Greiveldinger does not teach iii. optionally one or more extenders in a total amount of 10-55 phr;
However, Greiveldinger teaches a range of values for the content of inert or non-reinforcing fillers that overlaps with the claimed value ([0113, 0119-0120]).
Applicant specification discloses extenders as inert or non-reinforcing fillers.  Furthermore, applicant specification discloses fumed silica, which is also disclosed by Greiveldinger ([0118]).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP 2144.05.
Since overlapping ranges are evidence of prima facie obviousness, it would have been obvious to one of ordinary skill prior to the effective filing date of the claimed invention to have chosen the portion of the one or more extenders as taught by Greiveldinger that overlaps with the claimed range.
Greiveldinger does not teach iv. optionally at least one hydroscopic substance in an amount of 0.5 to 10 phr.
However, this limitation not required by the claims since they are optional.
Regarding claim 28, Greiveldinger teaches the tire of claim 26.
Greiveldinger further teaches wherein the barrier layer comprises a polymeric film ([0043]).
Regarding claim 29, Greiveldinger teaches the tire of claim 26.
Greiveldinger does not explicitly recite wherein the barrier layer has a thickness of 0.01 to 0.3 mm.
However, Greiveldinger teaches a range of values for the thickness of the barrier layer that overlaps with the claimed value ([0018]).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP 2144.05.
Since overlapping ranges are evidence of prima facie obviousness, it would have been obvious to one of ordinary skill prior to the effective filing date of the claimed invention to have chosen the portion of the thickness of the barrier layer as taught by Greiveldinger that overlaps with the claimed range.
Regarding claim 31, Greiveldinger teaches the tire of claim 26.
Greiveldinger further teaches wherein the rubber portion of the sealant layer is cured ([0125]).
Regarding claim 34, Greiveldinger teaches the tire of claim 26.
Greiveldinger further teaches at least one resin selected from the group consisting of phenolic resins, aliphatic resins, cycloaliphatic resins, aromatic resins, terpene resins, guayule resins, and combinations thereof ([0082]).
Regarding claim 35, Greiveldinger teaches the tire of claim 26.
Greiveldinger further teaches wherein the mixture of the sealant layer includes extender comprising carbon black, clay, titanium dioxide, calcium carbonate, graphite, talc, or a combination thereof (0118-120).
Greiveldinger does not explicitly recite wherein the mixture of the sealant layer includes 10-45 phr of extender comprising carbon black, clay, titanium dioxide, calcium carbonate, graphite, talc, or a combination thereof.
However, Greiveldinger teaches a range of values for the content of extender that overlaps with the claimed value ([0113, 0118-0120]).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP 2144.05.
Since overlapping ranges are evidence of prima facie obviousness, it would have been obvious to one of ordinary skill prior to the effective filing date of the claimed invention to have chosen the portion of the content of extender as taught by Greiveldinger that overlaps with the claimed range.
Regarding claim 36, Greiveldinger teaches the tire of claim 26.
Greiveldinger further teaches wherein the extender includes fumed silica ([0118]).
Greiveldinger does not explicitly recite wherein the extender includes 1-10 phr of fumed silica.
However, Greiveldinger teaches a range of values for the content of fumed silica that overlaps with the claimed value ([0113, 0118-0120]).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP 2144.05.
Since overlapping ranges are evidence of prima facie obviousness, it would have been obvious to one of ordinary skill prior to the effective filing date of the claimed invention to have chosen the portion of the content of fumed silica as taught by Greiveldinger that overlaps with the claimed range.
Regarding claim 39, Greiveldinger teaches the tire of claim 26.
Greiveldinger further teaches wherein the barrier layer further comprises adhesive upon its inner surface, its outer surface, or both its inner and outer surfaces ([0156]).
Regarding claim 40, Greiveldinger teaches the tire of claim 39.
Greiveldinger further teaches wherein the barrier layer further comprises a removable release liner upon its outer adhesive surface ([0006]).
Regarding claim 42, Greiveldinger teaches the tire of claim 26.
Greiveldinger further teaches wherein the sealant layer has a width that varies by no more than 5% from the width of the radially inward facing surface of the inner liner of the tire as measured from belt-edge-to-belt edge (Fig 1; both the self-sealing layer and airtight layer 10 overlap and are longer than the belt 6).
Regarding claim 48, Greiveldinger teaches the tire of claim 26.
Greiveldinger further teaches wherein the mixture of the rubber portion of the tire sealant layer includes 0 phr of oil (all instances of oil as an additive in Greiveldinger are disclosed as optional).
Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greiveldinger as applied to claim 26 above, and further in view of Tuffile et al. (US 2012/0222789) hereinafter Tuffile.
Regarding claim 27, Greiveldinger teaches the tire of claim 26.
Greiveldinger does not teach wherein the barrier layer comprises a metal foil.
In the same field of endeavor regarding tires, Tuffile teaches a metal reinforcing strip comprising a metal alloy foil layer for the motivation of providing puncture resistance ([0005-0006]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the barrier layer as taught by Greiveldinger with the metal alloy foil layer as taught by Tuffile in order to provide puncture resistance.
Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greiveldinger as applied to claim 26 above, and further in view of Egan (US 4359078 of record).
Regarding claim 32, Greiveldinger teaches the tire of claim 26.
Greiveldinger further teaches the rubber comprises butyl rubber ([0078]) and the at least one tackifier comprises polybutene ([0082]).
Greiveldinger does not explicitly recite up to 200 parts of the at least one tackifier comprise polybutene.
Greiveldinger teaches a range of values for the at least one tackifier that overlaps with the claimed value ([0070]).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP 2144.05.
Since overlapping ranges are evidence of prima facie obviousness, it would have been obvious to one of ordinary skill prior to the effective filing date of the claimed invention to have chosen the portion of the at least one tackifier as taught by Greiveldinger that overlaps with the claimed range.
Greiveldinger does not teach wherein at least 60 parts of the 100 parts of rubber comprise butyl rubber, halogenated butyl rubber, EPDM, or a combination thereof.
In the same field of endeavor regarding tires, Egan teaches a range of values for the content of butyl or halobutyl rubber that overlaps with the claimed range for the motivation of providing a puncture sealing pneumatic tire which has ability to seal against puncturing objects (col 2, ln 27-41).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP 2144.05.
Since overlapping ranges are evidence of prima facie obviousness, it would have been obvious to one of ordinary skill prior to the effective filing date of the claimed invention to have chosen the portion of the content of butyl or halobutyl rubber as taught by Egan that overlaps with the claimed range to provide a puncture sealing pneumatic tire which has ability to seal against puncturing objects.
Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greiveldinger as applied to claim 26 above, and further in view of Shibata et al. (US 2010/0108221) hereinafter Shibata.
Regarding claim 33, Greiveldinger teaches the tire of claim 26.
Greiveldinger does not teach wherein the at least one tackifier comprises a polar-functionalized polybutadiene having a Mn of 1200 to 10000 grams/mole, preferably maleic anhydride functionalized polybutadiene.
In the same field of endeavor regarding tires, Shibata teaches tackifiers comprising maleic anhydride functionalized polybutadiene for the motivation of enhancing workability and adhesiveness ([0073]).
Applicant specification discloses maleic anhydride functionalized polybutadiene as possessing the claimed properties. 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the tackifier as taught by Greiveldinger with the maleic anhydride functionalized polybutadiene as taught by Shibata in order to enhance workability and adhesiveness.
Claim 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greiveldinger as applied to claim 26 above, and further in view of Sandstrom et al. (US 2014/0088240) hereinafter Sandstrom.
Regarding claim 37, Greiveldinger teaches the tire of claim 26.
Greiveldinger does not teach wherein the cure package includes a quinoline-based crosslinking initiator.
In the same field of endeavor regarding tires, Greiveldinger teaches a cure accelerator comprising quinoline in order to control the time and/or temperature appropriate for the sulfur vulcanization and to improve the properties of the vulcanizate (Table 1; [0042-0044]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the cure package as taught by Greiveldinger with the quinoline-based crosslinking initiator as taught by Sandstrom in order to control the time and/or temperature appropriate for the sulfur vulcanization and to improve the properties of the vulcanizate.
Claim 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greiveldinger as applied to claim 26 above, and further in view of Hong et al. (US 5085942 of record) hereinafter Hong.
Regarding claim 38, Greiveldinger teaches the tire of claim 26.
Greiveldinger does not teach wherein the upper surface of the sealant layer further comprises an outwardly facing detackifier coating.
In the same field of endeavor regarding tires, Hong teaches a sealant layer with an upper surface coated with detackifier for the motivation of preventing adhesion to metal (col 1, ln 16-27; col 5, ln 60-65).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the sealant layer as taught by Greiveldinger with the detackifier coating as taught by Hong in order to prevent adhesion to metal.
Claim 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greiveldinger as applied to claim 26 above, and further in view of Kageyama et al. (US 4300614) hereinafter Kageyama.
Regarding claim 43
Greiveldinger does not teach wherein at least one of the following is met: a. the rubber portion of the sealant layer has an elongation at break of 400 to 1200%; b. the rubber portion of the sealant layer has a tensile strength at break of 0.01 to 5 MPa; or c. the sealant layer is adhered to the radially inward facing surface of the inner liner or to the radially outward facing surface of the inner liner with a peel strength of 2 to 20 N/cm.
In the same field of endeavor regarding tires, Kageyama teaches a sealant layer having a range of values for the elongation at break and tensile strength at break that overlaps with the claimed ranges for the motivation of providing excellent sealing properties and excellent processability (Col 2, ln 6-14, 35-39).
Allowable Subject Matter
Claim 30 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 30, Greiveldinger teaches the tire of claim 26.
Greiveldinger does not teach wherein the upper surface of the rubber portion is cured and comprises no more than 25% of the overall thickness of the rubber portion and the remainder of the rubber portion is uncured.
Egan teaches partially curing the sealant layer to impart material properties of both a fully cured material and a material with no cure at all (Col 2, ln 58-68).  However, Egan is silent as to the proportion of cured vs uncured rubber as well as any structural arrangement of cured vs uncured rubber.
The remaining prior art of record fails to teach this limitation.
Since the prior art of record does not teach each and every limitation of the claim, claim 30 is indicated for allowable subject matter.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A WANG whose telephone number is (571)272-5361.  The examiner can normally be reached on M-Th 8 am-4 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






	/ALEXANDER A WANG/             Examiner, Art Unit 1741                                                                                                                                                                                           

/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743